                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           JACKSON DIVISION


LEONARD BROWN                                                              PLAINTIFF


VS.                                           CIVIL ACTION NO. 3:17-CV-50-DPJ-FKB

JIM HOOD, ATTORNEY GENERAL
OF THE STATE OF MISSISSIPPI, et al.                                  DEFENDANTS

                                SUGGESTION OF DEATH

      Defendants, Jaquelyn Banks and Marshal Turner, file this Suggestion of Death

pursuant to Fed. R. Civ. P. 25, and would show as follows:

      Upon information and belief, Defendant Officer Mark Davis passed from this life

on or about October 12, 2018.

      DATE: NOVEMBER 14, 2018

                                                JAQUELYN BANKS AND
                                                MARSHAL TURNER

                                                JIM HOOD, ATTORNEY GENERAL
                                                STATE OF MISSISSIPPI

                                        By:     /s/ J. Chadwick Williams
                                                J. Chadwick Williams (MSB #102158)
                                                Special Assistant Attorney General

Office of the Attorney General
Civil Litigation Division
Post Office Box 220
Jackson, Mississippi 39205
Telephone: (601) 359-3680
Facsimile: (601) 359-2003
cwill@ago.state.ms.us
                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document has been filed electronically with the

Clerk of Court and thereby served on the following counsel of record in this action.

                           Carroll Edward Rhodes
                           LAW OFFICES OF CARROLL RHODES
                           P. O. Box 588
                           Hazlehurst, MS 39083
                           Email: crhode@bellsouth.net


      THIS the 14th day of November, 2018

                                                /s/ J. Chadwick Williams
                                                J. Chadwick Williams (MSB #102158)




                                          2
